Title: To James Madison from Nathaniel Chapman, 18 February 1807
From: Chapman, Nathaniel
To: Madison, James



Sir,
Philadelphia, February 18, 1807.

I have the honor to inclose you a Copy of the prospectus of a work which I am about to put to press.  The value of such a compilation as the one I contemplate is so obvious that, I shall say nothing to recommend it, except, that my exertions in the collection of Speeches have been very successful, & that I shall be able to present the best exhibition of Modern Eloquence.
It would be gratifying to myself, and no doubt highly beneficial to the undertaking, if I were permitted to place your distinguished name on the List of my Subscribers.
Any hints, with respect to the improvement of the Work, will be very thankfully received.  Perhaps, it may be in your power to indicate to me some specimens of American Oratory, of which I am not possessed.
The season of our revolutionary struggle was exceedingly auspicious to the display of eloquence, and yet, I have not been able to procure a speech of that period.  Are there any preserved?  I am, Sir, very respectfully, Your Mo. Ob St

N. Chapman

